Citation Nr: 1445805	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for status post total left knee replacement (left knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel






INTRODUCTION

The Veteran had active service from February 1943 to October 1945, including combat service during World War II and his decorations include the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected left knee disability.  The Veteran's left knee was last examined by VA in June 2010.  The most recent VA treatment records associated with the claim file are dated December 2010, which is after the most recent VA examination, and indicates on-going treatment relevant to his claim.  Further, the Veteran indicated that he believes his disability is more severe than the currently assigned 30 percent rating reflects.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature and severity of his left knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Lastly, relevant ongoing private treatment records and VA medical records dated since June 2010 should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claim file.  Any negative response should be in writing and associated with the claim file.

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left knee disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's claim, schedule the Veteran for a VA examination in order to assess the current nature and severity of his service-connected left knee.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must state in the examination report that the claims file was reviewed. 

Specifically, all necessary tests, including x-rays if indicated, should be performed.  The examiner must conduct detailed an orthopedic examinations including addressing any limitation in range of motion of the left knee.  

In conducting the range of motion testing, the examiner should specifically note whether - upon repetitive motion - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the affected joints are used repeatedly; and if relevant should describe the additional limitations of motion in degrees.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also render findings as to whether there is instability, subluxation, or ankylosis of the left knee joint. 

The examiner must also discuss the impact of the Veteran's left knee disability on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

